Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 was filed after the mailing date of the application on 02/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings submitted by the applicant on 02/18/2020 have been reviewed an accepted by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of organizing human activity in the form of a commercial exchange and sales activities without significantly more. 
The claim(s) recite(s):

Regarding claim 2: receiving data files from each of a plurality of data exchange members; (Receiving data the user wants to sell to others)
associating each of the data files with a respective one of the plurality of data exchange members that provided each of the data files; (associating the content for sale to the seller)
maintaining records about the data files provided by each of the plurality of data exchange members, (recording the content and the seller information for all data for sale, and the seller)
(recording how much data the user wants to sell and the type of data)
receiving data sharing settings for each of the plurality of data exchange members; (receiving rules for selling the data)
receiving, from a requesting data exchange member, a request for a plurality of the data files; (receiving a request for a user to buy the data)
and providing access to at least some of the data files of one of the plurality of data exchange members based at least in part on the records of the requesting data exchange member and the data sharing settings of the one of the plurality of data exchange members (providing the buyer with the data based on recorded information, and the sellers rules being satisfied)

Regarding claims 9, and 16, the claim inherit the same rejection as claim 2 above.
This judicial exception is not integrated into a practical application because the claims merely recite the functionality of exchanging data based on rules which does not go beyond generally linking the judicial exception to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim limitations are all tied into the judicial exception.

Regarding claim 3, The computer-implemented method of reciprocal data sharing of claim 2, further comprising: filtering out at least a portion of data from the data files of the one of the plurality of data exchange members prior to providing access to the at least some of the data files (filtering out data that user cannot buy)
Regarding claim 4, The computer-implemented method of reciprocal data sharing of claim 2, wherein: the data sharing settings from at least one of the plurality of data exchange members specify that the requesting data exchange member may access data files of other data exchange members in proportion (rules of the seller for providing access to the data)
Regarding claim 5, The computer-implemented method of reciprocal data sharing of claim 2, wherein: the data sharing settings from at least one of the plurality of data exchange members specify that the requesting data exchange member may access only portions of data files from other data exchange members that match the type of data contributed by the requesting data exchange member (rules of the seller for providing access to the data)
Regarding claim 6, The computer-implemented method of reciprocal data sharing of claim 2, wherein: the data sharing settings from at least one of the plurality of data exchange members vary based on an industry of the requesting data exchange member. (rules of the seller for providing access to the data) 
Regarding claim 7, The computer-implemented method of reciprocal data sharing of claim 2, further comprising: the data sharing settings from at least one of the plurality of data exchange members vary based on the type of data  (rules of the seller for providing access to the data depends on the type of data) 
Regarding claim 8, The computer-implemented method of reciprocal data sharing of claim 2, wherein: each of the plurality of data exchange members have identical data sharing settings (definition defining that all sellers and buyers have the same exact rules)
Regarding claim 10, The data management system of claim 9, wherein the instructions further cause the at least one processor to: notify the requesting data exchange member if any data files were excluded from access based on one or both of the records of the requesting data exchange member and the data sharing settings of the one of the plurality of data exchange members (wherein the buyer is not presented with data the seller does not allow to be sold to the buyer)
Regarding claim 11, The data management system of claim 9, wherein: the data sharing settings for each of the plurality of data exchange members are received from an administrator (wherein the rules for selling and buying is set based on the platform)
(wherein the amount of data the user wants to sell is in a predefined time window) 
Regarding claim 13, The data management system of claim 9, wherein: the request is directed to data files from a particular one of the plurality of data exchange members.  (wherein the buyer indicates that data and the seller of the data)
Regarding claim 14, The data management system of claim 9, wherein: the plurality of data exchange members are arranged in tiers, with data exchange members of higher tiers having access to one or both of a higher flexibility in data sharing settings and a higher limit of data sharing limits (wherein very active members are allowed to buy more data which is a well known economic practice in banking)
Regarding claim 15, The data management system of claim 9, wherein: the data sharing settings from at least one of the plurality of data exchange members vary based on an intended use of the requesting data exchange member (where the seller limits who can buy the data based on what the user wants to do with the data; examiner notes this is a well known economic practice)
Regarding claim 18, The non-transitory computer readable medium of claim 16, wherein: different data elements within the data files are assigned different values; and one or both of data contributions and data limits are based on one or both of a cumulative value of data provided or accessed (rules for setting price, and how to earn credits for buying)
Regarding claim 19, The non-transitory computer readable medium of claim 18, wherein: the values for the different data elements are uniform across each of the plurality of data exchange members. (wherein pricing is uniform) 
Regarding claim 20, The non-transitory computer readable medium of claim 18, wherein: the values for the different data elements are set independently by each of the plurality of data exchange members.  (wherein pricing is independent)
(wherein the data provided for sale is based on relevancy of the request)

This judicial exception is not integrated into a practical application because the claims merely recite the functionality of exchanging data based on rules which does not go beyond generally linking the judicial exception to a particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim limitations are all tied into the judicial exception, though the claim recites data exchange members, the examiner notes that these can be interpreted to be a buyer and seller.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4, 8-10, 13-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lian et al. (US 7937362 B1).

(Col 2 Line 27 method) of reciprocal data sharing, comprising: 
receiving data files (Col 4 Lines 53-65; where the content can be files) from each of a plurality of data exchange members; (Col 2 Lines 27-34; uploading data by the users of the P2P network to other user of the P2P network)
associating each of the data files (requested content which could be file see mapping above) with a respective one of the plurality of data exchange members (peers) that provided each of the data files; (Col 4 Lines 66 [Wingdings font/0xE0] Col 5 Line 10; Col 5 Lines 41-51; the data uploaded is credited to the uploader and the system further identifies which users have transiently staged the requested content)
maintaining records (databased entries Fig 5) about the data files provided by each of the plurality of data exchange members, (Col 6 Lines 43-67; tracking by the system upload and download reports the track the amount of data uploaded to the P2Pnetwork associated with the specific user ID)
 wherein the records comprise information related to one or both of an amount of data contributed and a type of data contributed; (The examiner notes this limitation to be ONE OR BOTH, the examiner maps to the “amount of data”; Col 6 Lines 43-67; tracking by the system upload and download reports the track the amount of data uploaded to the P2P network associated with the specific user ID)
receiving data sharing settings for each of the plurality of data exchange members; (Col 5 Lines 29-51; Col 7 Lines 50-64; determining the upload and download limitations or “data sharing settings” of the peer nodes based on the application reporting (equivalent to receiving) of credit use)
 	receiving, from a requesting data exchange member, a request for a plurality of the data files; (Col 6 Lines 21-35; receiving a content request from a user of the P2P network)
and providing access to at least some of the data files (providing content) of one of the plurality of data exchange members based at least in part on the records (Fig 5 database – does user have enough credits) of the requesting data exchange member and the data sharing settings of the one of the plurality of data exchange members (Col 5 Lines 29-51; Col 6 Lines 21-42; providing content to the requesting peer based on the users credits which are based on the users contribution to the P2P network and the bandwidth limitations of the peer device;).

Regarding claim 4, Lian teaches the computer-implemented method of reciprocal data sharing of claim 2, and is disclosed above Lian further teaches wherein:
 the data sharing settings (peer bandwidth and credits) from at least one of the plurality of data exchange members (P2P) specify that the requesting data exchange member may access data files of other data exchange members in proportion to the amount of data contributed (where the credits are reflective of the amount of data contributed) by the requesting data exchange member (Col 6 Lines 21-35; where the P2P system restricts access by all data exchange members unless the credits provided for the content they uploaded is sufficient for them to download a specific content; (Col 7 Line 65 [Wingdings font/0xE0] Col 8 Line 7; where the credit system credits users 9 cents per GB uploaded;)

Regarding claim 8, Lian teaches the computer-implemented method of reciprocal data sharing of claim 2, and is disclosed above, Lian further teaches wherein: each of the plurality of data exchange members have identical data sharing settings (Col 5 Lines 29-51; Col 6 Lines 21-42; providing content to the requesting peer based on the users credits which are based on the users contribution to the P2P network and the bandwidth limitations of the peer device; where the members of the system are all limited by the credit system and bandwidth limitations.)

Regarding claim 9, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a data management system, Lian teaches (Col 2 Line 27 system)

(Col 7 Lines 1-12; notifying the user that the user is denied access for insufficient credits (equivalent to data files excluded from access) based on the users credits which are included in the user information (equivalent to records of the requesting data exchange member)

Regarding claim 13, Lian teaches the data management system of claim 9, and is disclosed above, Lian further teaches wherein: the request is directed to data files from a particular one of the plurality of data exchange members (Col 6 Lines 21-42; a user logs into the P2P application as sends a content request to another peer)

Regarding claim 14, Lian teaches the data management system of claim 9, and is disclosed above Lian further teaches wherein: the plurality of data exchange members are arranged in tiers, with data exchange members of higher tiers having access to one or both of a higher flexibility in data sharing settings and a higher limit of data sharing limits (Fig 5. Credit balance (equivalent to tier) users with a higher credit balance have a higher limit of data access)

Regarding claim 16, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a non-transitory machine readable medium, Lian teaches (Col 3 Line 17-27 computer readable storage medium storing code executed by the computer system)

Regarding claim 17, Lian teaches the non-transitory computer readable medium of claim 16, and is disclosed above, wherein the instructions further cause the one or more processors to: automatically update data sharing settings for at least one of the plurality of data exchange members based on one or (recursive updating based on time periods which is equivalent to a schedule) and a server load (Col 6 Lines 43-67; updating by the system a user’s credits (data sharing settings) using upload and download reports the track the amount of data uploaded and downloaded to the P2Pnetwork associated with the specific user ID)

Regarding claim 18, Lian teaches the non-transitory computer readable medium of claim 16, and is disclosed above, Lian further teaches wherein: different data elements within the data files are assigned different values; and one or both of data contributions and data limits are based on one or both of a cumulative value of data provided or accessed (Fig 5. Where different content, has different sizes, and is assigned different values based on the size of the content, and wherein the uploading (equivalent to data contribution) and current balance (equivalent to data limits) are based on the data uploaded (equivalent to data provided) and data downloaded (equivalent to data accessed))

Regarding claim 19, Lian teaches the non-transitory computer readable medium of claim 18, and is disclosed above, Lian further teaches wherein: the values for the different data elements are uniform across each of the plurality of data exchange members (Col 7 Line 65 [Wingdings font/0xE0] Col 8 Line 7; where the credit system credits users 9 cents per GB uploaded)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US 7937362 B1) in view for Schrempp et al. (US 8199651 B1)

Regarding claim 3 Lian teaches the computer-implemented method of reciprocal data sharing of claim 2, and is disclosed above Lian does not explicitly teach further comprising: filtering out at least a portion of data from the data files of the one of the plurality of data exchange members prior to providing access to the at least some of the data files
In an analogous art Schrempp teaches filtering out at least a portion of data from the data files of the one of the plurality of data exchange members prior to providing access to the at least some of the data files (Col 3 Lines 53[Wingdings font/0xE0] Col 4 Line 9; Col 6 Line 25 – 54; P2P content sharing system, where restricted content in the flow between users is blocked while legitimate communication is allowed to flow between the users)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Lian to include filtering out content the user is not allowed to access as is taught by Schrempp
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US 7937362 B1) in view Qureshi (US 20140297819 A1)

Regarding claim 5, Lian teaches the computer-implemented method of reciprocal data sharing of claim 2, and is disclosed above, Lian does not disclose the data sharing settings from at least one of the plurality of data exchange members specify that the requesting data exchange member may access only portions of data files from other data exchange members that match the type of data contributed by the requesting data exchange member
	In an analogous art Qureshi teaches the data sharing settings from at least one of the plurality of data exchange members specify that the requesting data exchange member may access only portions of data files from other data exchange members that match the type of data contributed by the requesting data exchange member ([0115] restricting the type of data that can be exchanged with other computing devices)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Lian to include limiting the type of data that can be exchanged between devices
The suggestion/motivation is to prevent unwanted content from being accessed

Claim 6-7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US 7937362 B1) in view Thomson et al. (US 20160070758 A1)

Regarding claim 6, Lian teaches the computer-implemented method of reciprocal data sharing of claim 2, and is disclosed above, Lian does not disclose wherein: the data sharing settings from at least one 
In an analogous art Thomson teaches wherein: the data sharing settings from at least one of the plurality of data exchange members vary based on an industry of the requesting data exchange member (0002; 0015; 0017-0018 data access to records is restricted based on sharing context, such as clinical trials and medical records, but generally is restricted based on who wants access to what data, the who being physicians, hospitals, etc (equivalent to industry type))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Lian to include limiting data sharing based on the requesters industry type as is taught by Thomson
The suggestion/motivation is to manage privacy of data [0001-0003]

Regarding claim 7, Lian teaches the computer-implemented method of reciprocal data sharing of claim 2, and is disclosed above, Lian does not explicitly teach the data sharing settings from at least one of the plurality of data exchange members vary based on the type of data
In an analogous art Thomson teaches the data sharing settings from at least one of the plurality of data exchange members vary based on the type of data (0018; restricting what type of data is shared with whom and in what context)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Lian to include limiting data sharing based on the type of data as is taught by Thomson
The suggestion/motivation is to manage privacy of data [0001-0003]

Regarding claim 15, Lian teaches the data management system of claim 9, and is disclosed above, Lian does not disclose wherein: the data sharing settings from at least one of the plurality of data exchange members vary based on an intended use of the requesting data exchange member
([0072; managing data sharing by restricting access based on the case/purpose of the request by the requesting user; [0015; 0018; 0021] and context such as clinical trials)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Lian to include limiting data sharing based on the intended use of the data as is taught by Thomson
The suggestion/motivation is to manage privacy of data [0001-0003]

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US 7937362 B1) in view Sorensen (US 20130290426 A1)

Regarding claim 11, Lian teaches the data management system of claim 9, and is disclosed above, Lian does not disclose wherein: the data sharing settings for each of the plurality of data exchange members are received from an administrator
In an analogous art Sorensen teaches wherein: the data sharing settings for each of the plurality of data exchange members are received from an administrator ([0018-0019; 0012] the administrator of the group of devices sets sharing settings for the users of the devices (equivalent to data exchange members))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Lian to include admin set sharing settings as is taught by Sorensen
The suggestion/motivation is to manage private and public information [0001-0004]




Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US 7937362 B1) in view Nieh et al. (US 20110131278 A1)

Regarding claim 12, Lian teaches the data management system of claim 9, and is disclosed above, Lian does not explicitly teach wherein: one or both of the amount of data contributed and the type of data contributed is based on contribution over a predefined timeframe 
	In an analogous art Nieh teaches wherein: one or both of the amount of data contributed and the type of data contributed is based on contribution over a predefined timeframe ([0064] measuring the amount of data shared by the user during a specific time period)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Lian to include measuring the amount of data shared during a specific time period 
The suggestion/motivation is to manage peer to peer sharing [0003-0005]

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US 7937362 B1) in view Garg et al. (US 20110288910 A1) 

Regarding claim 20, Lian teaches the non-transitory computer readable medium of claim 18, and is disclosed above, Lian does not disclose wherein: the values for the different data elements are set independently by each of the plurality of data exchange members
In an analogous art Garg teaches wherein: the values for the different data elements are set independently by each of the plurality of data exchange members ([0053; 0089] setting by the user the starting sale price of the content)

The suggestion/motivation is to facilitate media sale [0002]

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al. (US 7937362 B1) in view Li et al. (US 20100312782 A1)

Regarding claim 21, Lian teaches the non-transitory computer readable medium of claim 16 and is disclosed above, Lian does not explicitly teach wherein: the at least some of the data files are organized based on relevancy to the request
In an analogous art Li teaches wherein: the at least some of the data files are organized based on relevancy to the request (0023-0024; ordering the search results based on their relevance to the search)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Lian to organize responses based on relevancy to the request as is taught by Li
The suggestion/motivation is to better represent search results [0001]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451